Citation Nr: 0721502	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic brain injury.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1998 to 
June 2002.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2007, a Board videoconference hearing was held 
before the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing has been associated with the 
veteran's claims file.  

In February 2007, the veteran submitted additional evidence 
to the Board.  A waiver of RO consideration is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

First, the Board finds that remand is required because VA has 
not yet met its duty to assist the veteran to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
veteran filed a July 2002 claim for entitlement to service 
connection for residuals of traumatic brain injury.  Service 
medical records confirmed an April 8, 2000 car accident in 
which the veteran sustained head injuries.  An April 8th 
hospital report indicated blood alcohol of 26 mg/dL.  In 
April 2003, the RO contacted the National Personnel Records 
Center (NPRC) to obtain a line of duty determination.  In May 
2003, the NPRC responded that the determination had not yet 
been retired to that code and noted that the request had been 
forwarded to a different code for a reply.  There is no 
follow-up in the claims file and no line of duty 
determination is of record.  

Second, the Board finds that clarification of medical 
evidence must be completed prior to an appellate 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, the Board may supplement the record by seeking 
an advisory opinion or ordering a medical examination).  The 
April 2000 service medical record noted the veteran's blood 
alcohol was 26 mg/dL.  The May 2003 rating decision based the 
determination on a blood alcohol level of 26.  The July 2003 
administrative decision, however, indicated the veteran's 
blood alcohol was .26.  The lab results contained in the 
April 2000 record is unclear.  

The Board thus finds that remand is required to obtain the 
veteran's line of duty determination and to clarify the April 
2000 blood alcohol lab result.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must attempt to obtain any line 
of duty determination.  The RO must 
request any and all pertinent service 
personnel records by re-contacting the 
NPRC and contacting the Headquarters of 
the U.S. Marine Corps, Personnel 
Management Support Branch, 2008 Elliot 
Road, Quantico, VA, 22134-5030, and the 
Department of Veterans Affairs, Records 
Management Center, P.O. Box 5020, St. 
Louis, MO 63115-5020.

3.  The RO must obtain an opinion from a 
VA examiner regarding the April 8, 2000 
blood alcohol reading of 26 mg/dL.  The RO 
must request an interpretation of the lab 
results, to include providing the 
equivalent of 26 mg/dL in common usage or 
language, such as, .08, .02, etc.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



